Opinion by
Orlady, J.,
The written lease involved in this action is certainly ambiguous, and several important conditions Avere modified by an oral agreement of the parties, which provided for the disposition of the royalties not arranged for in the writing, and which, it was alleged, was the inducing cause, “to carry out said lease and sale of said land.”
The case was presented to the court and jury with great care, each side submitting points for charge which were fully answered. The testimony was involved and conflicting, as is to be expected in controversies affecting the distribution of family funds; each of the parties was a witness in her OAvn interest, and the whole question was finally resolved into an issue of fact as stated ’by the trial judge, “If you find that there was such an agreement, then you will return a verdict in favor of the plaintiffs. If you do not find from the evidence that there was such an agreement, then you will return a verdict in favor of the defendant.”
The charge of the court properly disposed of every *318question of law presented by counsel, and adequately submitted the disputed facts to the jury. We find no reversible error in the record, and affirm the judgment.